internal_revenue_service department of the treasury number release date index nos washington dc person to contact telephone number refer reply to cc ita plr - date date dear this letter is in reference to form_1128 application to adopt change or retain a tax_year submitted on behalf of the taxpayer tin requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending december to a taxable_year ending september effective the taxpayer has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the taxpayer’s form_1128 requesting this change was due on or before the information furnished indicates that the application was filed late because of an error or misunderstanding however a letter informing the internal_revenue_service of the taxpayer’s desire to make the change was filed within days after the due_date sec_1_442-1 of the income_tax regulations provides that in order to secure the commissioner's consent to a change in accounting_period the taxpayer must file an application generally on form_1128 with the commissioner within such time and in such manner as is provided in the administrative procedures published by the commissioner revproc_2002_37 2002_1_cb_1030 provides the exclusive procedures for certain corporations to obtain automatic approval to change their accounting_period under sec_442 of the internal_revenue_code and sec_1_442-1 section of revproc_2002_37 states that a form_1128 filed pursuant to this revenue_procedure will be considered timely filed for purposes of sec_1_442-1 only if it is filed on or before the due_date including extensions for filing the federal_income_tax return for the short_period required to effect such change sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government plr-117424-03 based on the facts and information submitted and the representations made it is held that the taxpayer has acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied and the taxpayer’s late filed form_1128 requesting permission to change to a tax_year ending september for the short_period to is considered timely filed the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the above material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the examination process except as provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter specifically no opinion is expressed as to whether is the taxpayer is permitted to change to the tax_year requested in the subject form_1128 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent the taxpayer indicates that it timely filed its form_1120 for the short_period to with the appropriate service_center the taxpayer further indicates that it is filing the application under revproc_2002_37 accordingly we are forwarding the application along with a copy of this letter to the appropriate service_center for consideration pursuant to a power_of_attorney on file in this office a copy of this ruling will be sent to the taxpayer's designated representatives enclosed is a copy showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosure
